Citation Nr: 1209952	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The Law Offices of David Huffman


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  At the December 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for bilateral hearing loss.  

2.  At the December 2011 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Service Connection for Hearing Loss and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In May 2010, the Veteran perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, the Veteran indicated at the December 2011 Board hearing that he wished to withdraw his appeals as to these issues.  As the pertinent criteria have been met, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to the issues, and they are dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.
The appeal for entitlement to service connection for tinnitus is dismissed.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a higher initial disability rating for PTSD.  During the Board hearing in December 2011, the Veteran testified that he submitted or intended to submit a report from a Dr. Ford dated August 2009.  The claims file does not contain any such record.  As these records may be pertinent and the Board is aware of them, a formal attempt should be made to obtain and associate with the claims file any records from Dr. Ford.  

The Veteran also indicated during the December 2011 hearing that he had at least one talk therapy session with the VA.  No VA treatment records are associated with the claims file.  The RO should attempt to obtain and associate with the claims file any VA treatment records.  A review of the claims file indicates that a September 29, 2011 rating decision refers to VA treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida, dated from June 29, 2011 to September 16, 2011 as well as a VA examination dated September 29, 2011.  These records are not in the file.

Additionally, the Board notes that the Veteran reported treatment by a Dr. Sherman.  The RO attempted to obtain more information regarding these records from the Veteran in June 2008.  As the issue is already being remanded to obtain the records from Dr. Ford, the RO should again attempt to obtain and associate with the claims file any records from Dr. Sherman.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and associate with the claims file any VA treatment records and examination reports from the VAMC in Bay Pines, Florida and all associated outpatient clinics Dated from June 2009 to the present..  All attempts to obtain these records should be documented in the claims file.

2.  The RO should request information from the Veteran regarding the location and timeframe of any treatment from a Dr. Ford and a Dr. Sherman.  The Veteran should also be asked again to identify any other doctors who have treated his disability.  After obtaining the necessary release, the RO should then obtain copies of any available records and associate the records with the claims file.  All attempts to obtain such records should be documented in the claims file.

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if a higher disability rating for the disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


